DETAILED ACTION
This action is responsive to the following communication: the application filed on 08/04/2021. This action is made non-final.
2.       	Claims 1-20 are pending in the case.  Claims 1 and 12 are independent claims. 
3.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.		 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 11-12 of U.S. Patent No.  11,112,262 (application 16/577,673) and further in view of Wilson et al. (US 2021/0003416 with provisional application 62/870,325 filed on 07/03/2019; hereinafter Wilson).
	Regarding claim 1, claim 1 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:

17/393,921 (claim 1)
Patent 11,112,262 (claim 1)
1. A method of planning a path of a vehicle, the method comprising: 
obtaining an outer boundary of a work area; 
A method of planning a path of a vehicle, the method comprising:  defining or obtaining an outer boundary of a work area or a field;
obtaining a series of recorded position points of a first vehicle along a recorded guidance path at the work area; 
identifying plant data indicative of estimated positions of plant rows at the work area based on the series of recorded position points of the first vehicle along the recorded guidance path at the work area and position offsets; 
obtaining an implement path plan of an implement associated with a first vehicle, the implement path plan comprising a series of recorded position points along a recorded guidance path of the implement and a set of plant rows defined with reference to the recorded guidance path in the work area or the field; 
identifying present positions and present headings of a second vehicle in the work area; 

determining a present position and present heading of a second vehicle in the work area or the field;
identifying a first set of candidate passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to avoid contact between one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area; and 

determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows;
from a first present position and a first present heading of the second vehicle, presenting the identified first set of candidate passes for operator selection of one of the presented identified first set of candidate passes as a planned first pass guidance path of the second vehicle.

from the present position and heading, displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize total number of passes within the work area or field; 
supporting selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle consistent with the provision of area coverage of the work area or field; 



Although the conflicting claims between claim 1 of the instant application and claim 1 of US Patent ‘262 are not identical, they are not patentably distinct from each other. Claim 1 of US Patent ‘262 does not seem to expressly recite the limitation “position offsets ” and identifying a first set of candidate passes of the second vehicle “to avoid contact between one or more components of the second vehicle and the plant rows” as highlighted in BOLD above.
However, the prior art of Wilson can be relied upon for a teaching of the limitations. Wilson is directed toward providing systems and methods for automatic steering guidance and visualization of guidance paths (see [title]). Wilson teaches allowing agricultural vehicle operators to see guidance paths and make adjustments prior to engaging the auto steering unit for more efficient planting, tilling, harvesting and other processes ([abstract] & [0003]). Wilson also teaches defining guidance paths on the basis of known characteristics of vehicles and implements ([0072], swath edges, center implement guidance paths) and storing guidance paths that are sharable by users with different implements ([0096], store path data;  [0133], share paths with other users). Wilson further teaches providing suggested paths to users based on user equipment capacity ([0135]). Specifically, Wilson teaches “position offsets ” and identifying a first set of candidate passes of a second vehicle by considering offset tolerance in paths calculations “to avoid contact between one or more components of the second vehicle and the plant rows” (Fig. 4C & [0096] & [0135] & [0094] & [0102], calculate suggestive/candidate paths in [0135] & [0096] by considering user defined plant row or implement swath boundary offset, e.g., +/- any default or user defined offset tolerance to account for any obstacles or misalignments that may occur and to prevent any mistakes in planting or damages to equipment like a second planter or implement in [0056], the position offsets including offset tolerance can be the offsets between paths).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of US patent ‘262 with the teachings in Wilson to achieve the limitations of claim 1 of the instant application. One would be motivated to make such a combination to help agricultural vehicle operators prevent mistakes in planting or damages to equipment (Wilson: [0094]).  Thus, claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
	Regarding claim 2, claim 2 is a dependent claim of claim 1. Claim 2 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 2)
Patent 11,112,262 (claim 1)
2. The method of claim 1, wherein the first vehicle includes an associated first implement and the second vehicle includes an associated second implement.
           obtaining an implement path plan of an implement associated with a first vehicle,…
          determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle…


Thus, claim 2 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 3, claim 3 is a dependent claim of claim 1. Claim 3 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 3)
Patent 11,112,262 (claim 1)
3. The method of claim 1, wherein presenting the identified first set of candidate passes comprises presenting the identified first set of candidate passes in a ranked order.


…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.



Thus, claim 3 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 4, claim 4 is a dependent claim of claim 3. Claim 4 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 4)
Patent 11,112,262 (claim 1)
4. The method of claim 3, wherein presenting the identified first set of candidate passes in a ranked order comprises: 
identifying an efficiency of each candidate pass of the identified first set of candidate passes; and 
ranking each candidate pass based on the corresponding identified efficiency of each candidate pass, of the identified first set of candidate passes.

…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.



Thus, claim 4 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 5, claim 5 is a dependent claim of claim 4. Claim 5 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 5)
Patent 11,112,262 (claim 1)
5. The method of claim 4, wherein identifying an efficiency of each candidate pass of the identified first set of candidate passes comprises: 
identifying the efficiency of each candidate pass of the identified first set of candidate passes based on an estimated yield of each candidate pass of the identified first set of candidate passes.

…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.


Thus, claim 5 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 6, claim 6 is a dependent claim of claim 1. Claim 6 of the instant application 17/393,921 is listed with the claim 2 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 6)
Patent 11,112,262 (claim 2)
6. The method of claim 1, and further comprising: 
detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path.


       A method according to claim 1 further comprising: identifying a transition point aligned with the present position and present heading, where the transition point is suitable for selection of a next candidate pass from a library of determined candidate passes.    


Thus, claim 6 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 7, claim 7 is a dependent claim of claim 6. Claim 7 of the instant application 17/393,921 is listed with the claims 1, 2 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 7)
Patent 11,112,262 (claims 1, 2)
Claim 6: The method of claim 1, and further comprising: 
detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path.

Claim7. The method of claim 6, and further comprising: 
based on the detected pass transition, dynamically identifying a second set of candidate passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area.



Claim 2:     A method according to claim 1 further comprising: identifying a transition point aligned with the present position and present heading, where the transition point is suitable for selection of a next candidate pass from a library of determined candidate passes.    

Claim 1: …
determining a present position and present heading of a second vehicle in the work area or the field; 
determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows; 
from the present position and heading, displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize total number of passes within the work area or field; 
supporting selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle consistent with the provision of area coverage of the work area or field; 
NOTE: Since the presentation of candidate passes depends on present position and heading of the second vehicle, the candidate passes display recited in claim 1 of patent ‘262 updates with the changes of the position and heading of the second vehicle, i.e., from the first set of candidate passes to the second set of candidate passes. Therefore, the second set of candidate passes of the second vehicle in claim 7 of the instant application is rejected similar to the first set of candidate passes of the second vehicle in claim 1 of the instant application.


Thus, in view of Wilson’s teaching on avoiding contact between the one or more components of the second vehicle and the plant rows cited and discussed in the rejection of instant application claim 1,  claim 7 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting based on the rationale listed in instant application claim 1 rejection and claim element comparison listed in the table above.
Regarding claim 8, claim 8 is a dependent claim of claim 7. Claim 8 of the instant application 17/393,921 is listed with the claims 1, 2 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 8)
Patent 11,112,262 (claims 1, 2)
Claim 6: The method of claim 1, and further comprising: 
detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path.

Claim7. The method of claim 6, and further comprising: 
based on the detected pass transition, dynamically identifying a second set of candidate passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area.

Claim 8. The method of claim 7, and further comprising: 
from a second present position and a second present heading of the second vehicle, presenting the identified second set of candidate passes for operator selection of one of the presented identified second set of candidate passes as a planned second pass guidance path of the second vehicle.


Claim 2:     A method according to claim 1 further comprising: identifying a transition point aligned with the present position and present heading, where the transition point is suitable for selection of a next candidate pass from a library of determined candidate passes.    

Claim 1: …
determining a present position and present heading of a second vehicle in the work area or the field; 
determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows; 
from the present position and heading, displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize total number of passes within the work area or field; 
supporting selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle consistent with the provision of area coverage of the work area or field;
 
See NOTE in claim 7 of the instant application comparison table above on the first and second set of candidate passes.


Thus, in view of Wilson’s teaching on avoiding contact between the one or more components of the second vehicle and the plant rows cited and discussed in the rejection of instant application claim 1,  claim 8 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting based on the rationale listed in instant application claim 1 rejection and claim element comparison listed in the table above.
Regarding claim 9, claim 9 is a dependent claim of claim 8. Claim 9 of the instant application 17/393,921 is listed with the claims 1-2 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 9)
Patent 11,112,262 (claims 1,2)
Claim 6: The method of claim 1, and further comprising: 
detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path.

Claim7. The method of claim 6, and further comprising: 
based on the detected pass transition, dynamically identifying a second set of candidate passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area.

Claim 8. The method of claim 7, and further comprising: 
from a second present position and a second present heading of the second vehicle, presenting the identified second set of candidate passes for operator selection of one of the presented identified second set of candidate passes as a planned second pass guidance path of the second vehicle.
Claim 9. The method of claim 8, wherein presenting the identified second set of candidate passes comprises presenting the identified second set of candidate passes in a ranked order.




Claim 2:     A method according to claim 1 further comprising: identifying a transition point aligned with the present position and present heading, where the transition point is suitable for selection of a next candidate pass from a library of determined candidate passes.    

Claim 1: …
determining a present position and present heading of a second vehicle in the work area or the field; 
determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows; 
from the present position and heading, displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize total number of passes within the work area or field; 
supporting selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle consistent with the provision of area coverage of the work area or field; 
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.
(see NOTE in the previous table above for claim 7 of the instant application comparison table on the first and second set of candidate passes)


Thus, claim 9 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 10, claim 10 is a dependent claim of claim 8. Claim 10 of the instant application 17/393,921 is listed with the claims 1-2 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 10)
Patent 11,112,262 (claims 1,2)
Claim 6: The method of claim 1, and further comprising: 
detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path.

Claim7. The method of claim 6, and further comprising: 
based on the detected pass transition, dynamically identifying a second set of candidate passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area.

Claim 8. The method of claim 7, and further comprising: 
from a second present position and a second present heading of the second vehicle, presenting the identified second set of candidate passes for operator selection of one of the presented identified second set of candidate passes as a planned second pass guidance path of the second vehicle.

Claim 10. The method of claim 8, wherein presenting the identified second set of candidate passes in a ranked order comprises: 
identifying an efficiency of each candidate pass of the identified second set of candidate passes; and 
ranking each candidate pass based on the corresponding identified efficiency of each candidate pass, of the identified second set of candidate passes.



Claim 2:     A method according to claim 1 further comprising: identifying a transition point aligned with the present position and present heading, where the transition point is suitable for selection of a next candidate pass from a library of determined candidate passes.    

Claim 1: …
determining a present position and present heading of a second vehicle in the work area or the field; 
determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows; 
from the present position and heading, displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize total number of passes within the work area or field; 
supporting selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle consistent with the provision of area coverage of the work area or field; 
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.
(see NOTE in the previous table above for claim 7 of the instant application comparison table on the first and second set of candidate passes)


Thus, claim 10 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
	Regarding claim 11, claim 11 is a dependent claim of claim 1. Claim 11 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 11)
Patent 11,112,262 (claim 1)
11. The method of claim 1, wherein identifying a first set of candidate passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to avoid contact between one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area comprises: 
identifying the first set of candidate passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to align ground engaging elements of the second vehicle, as the one or more components of the second vehicle, with space of the work area between plant rows, to avoid contact between the ground engaging elements of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area.
…
           determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows; 



Although claim 1 of Patent ‘262 recites an “implement” which appears to be different from “ground engaging elements” recited in claim 11 of the instant application, Wilson teaches an “implement” includes at least one “ground engaging element” and an “implement” is at least one component of the second vehicle ([0099] & Fig. 4A, implement 1 is being routed down the guidance path 8; Fig. 4E & [0104]; [0130] & Fig. 8A, implement auto-steer system along field borders). Therefore, the limitation “to avoid contact between the ground engaging elements of the second vehicle and the plant rows” recited in claim 11 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting with similar rationale as claim 1 for the limitation “to avoid contact between one or more components of the second vehicle and the plant rows” using an implement of Wilson as the recited “one or more components of the second vehicle”.

Regarding claim 12, claim 12 is directed to a system including a processor and a user interface which perform the method of claim 1. Claim 12 is rejected with the same rationale as claim 1 since claim 1 implicitly uses a processor and a user interface to perform the recited steps.
Regarding claim 13, claim 13 is directed to a system which perform the method of claim 2. Claim 13 is rejected with the same rationale as claim 2.
Regarding claim 14, claim 14 is directed to a system which perform the method of claim 3. Claim 14 is rejected with the same rationale as claim 3.
Regarding claim 15, claim 15 is a dependent claim of claim 12. Claim 15 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 15)
Patent 11,112,262 (claim 1)
15. The system of claim 12, wherein the one or more processors are further configured to: 
identify an efficiency of each candidate pass of the of the identified first set of candidate passes and rank each candidate pass of the identified first set of candidate passes based on the corresponding identified efficiency of each candidate pass, of the identified first set of candidate passes; and 
wherein the user interface is further configured to present the identified first set of candidate passes in a ranked order based on the rank of each candidate pass of the identified first set of candidate passes.

…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.



Thus, claim 15 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 16, claim 16 is a dependent claim of claim 15. Claim 16 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 16)
Patent 11,112,262 (claim 1)
Claim 15. The system of claim 12, wherein the one or more processors are further configured to: 
identify an efficiency of each candidate pass of the of the identified first set of candidate passes and rank each candidate pass of the identified first set of candidate passes based on the corresponding identified efficiency of each candidate pass, of the identified first set of candidate passes; and 
wherein the user interface is further configured to present the identified first set of candidate passes in a ranked order based on the rank of each candidate pass of the identified first set of candidate passes.

Claim 16. The system of claim 15, wherein the efficiency of each candidate pass of the identified first set of candidate passes is based on an estimated yield corresponding to each candidate pass of the identified first set of candidate passes.

…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.



Thus, claim 16 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 17, claim 17 is directed to a system which perform the method of claim 7. Claim 12 is rejected with the same rationale as claim 7 by claims 1-2 of US patent 11,112,262.
Regarding claim 18, claim 18 is directed to a system which perform the method of claim 8. Claim 18 is rejected with the same rationale as claim 8 by claims 1-2 of US patent 11,112,262.
Regarding claim 19, claim 19 is a dependent claim of claim 18. Claim 19 of the instant application 17/393,921 is listed with the claims 1-2 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 19)
Patent 11,112,262(claims 1, 2)
19. The system of claim 18, wherein the one or more processors are further configured to: 
rank each candidate pass of the identified second set of candidate passes and wherein the user interface is configured to present the identified second set of candidate passes in ranked order based on the rank of each candidate pass of the identified second set of candidate passes.


Claim 1…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.
(see NOTE in the previous table above for claim 7 of the instant application comparison table on the first and second set of candidate passes)


Thus, claim 19 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
	Regarding claim 20, claim 20 is a dependent claim of claims 17, 12. Claim 20 of the instant application 17/393,921 is listed with the system claims 11-12 of US Patent 11,112,262 as follows:
	
17/393,921 (claim 20)
Patent 11,112,262 (claims 11-12)
20. The system of claim 17. wherein the one or more components of the second vehicle comprise ground engaging elements, and wherein each candidate pass of the first set of identified candidate passes and each candidate pass of the second set of identified candidate passes align the ground engaging elements with spaces between the estimated positions of the plant rows at the work area.


Claim 11 …
       a data processor for determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows;
   from the present position and heading, a user interface for displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize a total number of passes within the work area or field


Although claim 11 of Patent ‘262 recites an “implement” which appears to be different from “ground engaging elements” recited in claim 20 of the instant application,  Wilson teaches an “implement” includes at least one “ground engaging element” and an “implement” is at least one component of the second vehicle ([0099] & Fig. 4A, implement 1 is being routed down the guidance path 8; Fig. 4E & [0104]; [0130] & Fig. 8A, implement auto-steer system along field borders). Therefore, the highlighted limitation in claim 20 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting with similar rationale as method claim 1 or system claim 12, because “to avoid contact between the implement of the second vehicle and the plant rows”  (see rejection in claims 1, 11-12 of the instant application using Wilson above) is at least equivalent to “align the ground engaging elements with spaces between the estimated positions of the plant rows at the work area” recited in claim 20 of the instant application. 
Although claim 11 of Patent ‘262 recites determining “candidate passes” without explicitly reciting “the first set of identified candidate pass and the second set of identified candidate passes”, claims 11-12 (mirroring the scope of claims 1-2) of Patent ‘262 teaches both the first set and the second set of identified candidate passes in accordance with the changes of position and heading of the second vehicle. Therefore, with regard to the highlighted limitation of “ground engaging elements” alignment, the second set of candidate passes of the second vehicle in claim 20 of the instant application is rejected similar to the first set of candidate passes of the second vehicle in claim 20 of the instant application using similar rationale as claims 1, 11-12 of the instant application discussed above.
				Claim Objection
7.	Claim 10 is objected to because of the following informalities: 
 	Claim 10 recites “the method of claim 8, wherein presenting the identified second set of candidate passes in a ranked order comprises:…”  However, there is a lack of antecedent basis for “presenting the identified second set of candidate passes in a ranked order” in claims 10 and 8.
	For purposes of examination, claim 10 is being interpreted as depending on Claim 9 instead.
Appropriate correction is required.

					Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4,6-15 and 17-20 are rejected under 35 U.S.C. 103  as being unpatentable over Eglington et al. (US 2006/0178823; IDS 08/04/2021, hereinafter Eglington), and further in view of Wilson. 
		Regarding claim 1, Eglington teaches A method of planning a path of a vehicle([abstract], create first path and subsequent paths to cover the field for guiding an agriculture vehicle), the method comprising: 
		obtaining an outer boundary of a work area(Fig. 3 & [0054], field 20 bounded to the east by a terrace 25, to the west by a stream 24, and to the north by a road 29); 
		obtaining a series of recorded position points of a first vehicle along a recorded guidance path at the work area([0055]-[0056], first vehicle operator records selected position points along the first path plan 50, i.e., a recorded guidance path of an implement in [0006]; [0072], points & path & recording; Fig. 12 & [0074], use guidance path 50 to propagate; [0085], original guidance path and propagation); 
		identifying plant data indicative of estimated positions of plant rows at the work area based on the series of recorded position points of the first vehicle along the recorded guidance path at the work area and position offsets ([abstract], position offsets are identified & a set of plant paths/rows in [0059] with reference to the first recorded guidance path to cover the field and save the recorded path in a template for future use by the first vehicle or other vehicles in [0049] & [0065] ; [0028] & Fig. 10, repeat mode & rows driven by the vehicle during a previous operation; [0063] & [0065], master/create and repeat/follow mode); 
		identifying present positions and present headings of a second vehicle in the work area([0049] & [abstract], recorded path information or template can be transferred or distributed to vehicles including the second vehicle to work on the same field; Fig. 10 & [0065], the system chooses the most likely desired path based on the second vehicle position and heading; Figs. 8A-B & Figs. 9A-B & [0119], the second vehicle can be in different positions and/or headings); 
		Eglington at least suggests identifying a first set of candidate passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to avoid contact between one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area ([0006] & [0047] & [0068], like for the first vehicle to calculate the desired paths based on parameters including implement width or swathing offset in [0009] which is approximate to the path width W in Fig. 12 & [0074] to achieve adequately but not overly covered field within the outer boundary, the second vehicle which may be an narrower vehicle than the first vehicle will propagate and determine candidate passes based on implement width or swathing offset of the second vehicle, i.e., dimensions of the second vehicle in Fig. 10 & [0065], vehicle width & implement width & center of implement are dimensions of the second vehicle;  [0065], sample a first set of candidate passes  includes proposed path 102 and ‘other row’, second vehicle propagation is limited, candidate passes of the second vehicle are constructed in alignment with the defined plant rows in the template generated by the first vehicle, i.e., the estimated positions of the plant rows; [0047] & [0089], the centers of the various paths are separated from each other by substantially the effective processing width of the implement used by the vehicle and the system calculates a path that satisfies the property that the maximum perpendicular distance from the current vehicle location to the calculated path is less than half the propagation width , this suggests there is additional space other than the width of the implement for the row spacing or width of the rows plowed in [0046] in determining the next path for the second vehicle to follow disclosed in [0110]-[0118] by considering position of the second vehicle relative to the path, the second vehicle heading and the perpendicular distance to a path, the suggested addition space is to avoid contact between one or more components of the second vehicle and the plant rows); and 
		Eglington further teaches from a first present position and a first present heading of the second vehicle, presenting the identified first set of candidate passes for operator selection of one of the presented identified first set of candidate passes as a planned first pass guidance path of the second vehicle (Fig. 10 & [0065], the system chooses the most likely desired path based on the second vehicle current position and heading, display at least two paths, e.g., the most likely desired path and ‘other row’; more in [abstract] & [0014] on simultaneously presents paths for user to select).
 		Although Eglington suggests identifying a first set of candidate passes of the second vehicle by considering additional spaces other than the dimensions of the second vehicle to avoid contact between one or more components of the second vehicle and the plant rows ([0046] & [0047] & [0089], see discussion above),   Eglington does not seem to have explicitly stated such a feature.
		However,  the prior art of Wilson can be relied upon for an explicit teaching of such a feature.  Wilson is directed toward providing systems and methods for automatic steering guidance and visualization of guidance paths (see [title]). Wilson teaches allowing agricultural vehicle operators to see guidance paths and make adjustments prior to engaging the auto steering unit for more efficient planting, tilling, harvesting and other processes ([abstract] & [0003]). Wilson also teaches defining guidance paths on the basis of known characteristics of vehicles and implements ([0072], swath edges, center implement guidance paths) and storing guidance paths that are sharable by users with different implements ([0096], store path data;  [0133], share paths with other users). Wilson further teaches suggesting paths to users based on user equipment capacity ([0135]). Specifically, Wilson teaches  identifying a first set of candidate passes of a second vehicle by considering offset tolerance in path calculations “to avoid contact between one or more components of the second vehicle and the plant rows” (Fig. 4C & [0096] & [0135] & [0094] & [0102], calculate suggestive/candidate paths in [0135] & [0096] & [0133] by considering user defined plant row or implement swath boundary offset, e.g., +/- any default or user defined offset tolerance to account for any obstacles or misalignments that may occur and to prevent any mistakes in planting or damages to equipment like a second planter or implement in [0056]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included offset tolerance in candidate paths calculations taught by Wilson in the system of Eglington to achieve the claim limitation.  One would be motivated to make such a combination to help agricultural vehicle operators prevent mistakes in planting or damages to equipment and share guidance paths with each other (Wilson: [0094], prevent mistakes & damages; [0133], share paths with other users having different implements).

		Regarding claim 2, Eglington/Wilson teaches The method of claim 1. Eglington and Wilson also teaches the limitation wherein the first vehicle includes an associated first implement and the second vehicle includes an associated second implement (Eglington: [0047], first vehicle with implement; [0065], narrower vehicle with another implement; Wilson: [0133] & Fig. 8A, implements of user vehicles).

		Regarding claim 3, Eglington/Wilson teaches The method of claim 1. Eglington also teaches the limitation wherein presenting the identified first set of candidate passes comprises presenting the identified first set of candidate passes in a ranked order ([0065] & [0120], the most likely desired path is ranked higher than the “other row” or rows in [0120]. Note: Claim 3 does not specify how to present the ordered passes; present one row after another is one way to present; the other way to present is displaying all the candidate passes simultaneously).

		Regarding claim 4, Eglington/Wilson teaches The method of claim 3. Eglington at least suggests the limitation wherein presenting the identified first set of candidate passes in a ranked order comprises: 
		identifying an efficiency of each candidate pass of the identified first set of candidate passes; and ranking each candidate pass based on the corresponding identified efficiency of each candidate pass, of the identified first set of candidate passes ([0109] & [0120], the system presents the closest path as the most likely desired path that is ranked higher than the ‘other row’ or rows/paths in [0120], the closest path can be interpreted as having the highest efficiency with the smallest measure of closeness in [0116]-[0117], since “efficiency” is not defined in the specification and not specified in claim 4).

		Regarding claim 6, Eglington/Wilson teaches The method of claim 1.  Eglington also teaches the limitation further comprising: detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path (Figs. 8A-B & [0061], the vehicle operator can choose one of the displayed candidate passes as the planned guidance path, one in the left-hand series of curves, the other in the right-hand series of curves consistent with the provision of area coverage of the work area, i.e., the vehicle is at a transition point in Fig. 8B; when the second vehicle finished traveling on the right-hand passes along the selected planned first pass guidance similar to the traveled passes shown in Fig. 11, the second vehicle can transition to the left-hand guidance path, because the system can present all eligible paths based on the current position and/or heading of the second vehicle in [0119] and operator can select his/her desired path in [0120] & [0061], detecting new position and/or heading of the second vehicle in [0119] can be interpreted as detecting a transition and in [0059] rows already driven and recorded shown in different color; NOTE: claim 6 does not recite how the system automatically detect a pass transition and indicate a traveled path).

		Regarding claim 7, Eglington/Wilson teaches The method of claim 6. Eglington, in view of Wilson on the teaching to avoid contact between the one or more components of the second vehicle and the plant rows, teaches the limitation further comprising: based on the detected pass transition, dynamically identifying a second set of candidate passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area (Figs. 8A-B & [0061], the vehicle operator can choose one of the displayed candidate passes as the planned guidance path, one in the left-hand series of curves, the other in the right-hand series of curves consistent with the provision of area coverage of the work area, i.e., the vehicle is at a transition point in Fig. 8B; when the second vehicle finished traveling on the right-hand passes along the selected planned first pass guidance similar to the traveled passes shown in Fig. 11, the second vehicle can transition to the untraveled left-hand guidance path to avoid overlap by changing vehicle position/heading, because the system can dynamically present all eligible paths based the current position and/or heading of the second vehicle in [0119] and operator can select his/her desired path in [0120] & [0061], detecting new position and/or heading of the second vehicle in [0119] can be interpreted as detecting a transition and in [0059] rows already driven and recorded shown in different color to avoid skips and overlaps; [0047], the entire area is adequately but not overly covered, i.e., minimum total number of passes without overlaps in [0070], to solve the problem of overlaps, e.g., covering the ground twice in [0039], based on implement width of the second vehicle, offset tolerance taught in Wilson and the estimated positions of the plant rows of the template in Fig. 10 & [0065]).

		Regarding claim 8, Eglington/Wilson teaches The method of claim 7. Eglington also teaches the limitation further comprising: from a second present position and a second present heading of the second vehicle, presenting the identified second set of candidate passes for operator selection of one of the presented identified second set of candidate passes as a planned second pass guidance path of the second vehicle(Fig. 10 & [0065], like presenting the first set of candidate passes cited and discussed in claim 1, the system chooses the most likely desired path based on the second vehicle current position and heading, display at least two paths, e.g., the most likely desired path and ‘other row’ or more paths for second vehicle operator to select in [abstract] & [0014], i.e., the second set of candidate passes; e.g. Figs. 8A-B & [0061], curve 55 and curve 57 can be viewed as following the first planned guidance path and the second planned guidance path and multiple paths can be presented to the operator to select).

		Regarding claim 9, Eglington/Wilson teaches The method of claim 8. Eglington also teaches the limitation wherein presenting the identified second set of candidate passes comprises presenting the identified second set of candidate passes in a ranked order ([0065] & [0120], like the first set of candidate passes in claim 3,  the most likely desired path is ranked higher than the “other row” or rows in [0120] for the second set of candidate passes).

		Regarding claim 10, Eglington/Wilson teaches The method of claim 8 (Note: in claim objection section above, claim 10 is interpreted as dependent of claim 9). Eglington also teaches the limitation wherein presenting the identified second set of candidate passes in a ranked order comprises: identifying an efficiency of each candidate pass of the identified second set of candidate passes; and ranking each candidate pass based on the corresponding identified efficiency of each candidate pass, of the identified second set of candidate passes([0109] & [0120], like the rejection for the first set of candidate passes in claim 4,  the system presents the closest path as the most likely desired path that is ranked higher than the “other row” or rows in [0120] and the closest path can be interpreted as having the highest efficiency with the smallest measure of closeness in [0116]-[0117], for the second set of candidate passes).

		Regarding claim 11, Eglington/Wilson teaches The method of claim 1. Eglington, in view of offset tolerance of Wilson to avoid contact between the ground engaging elements of the second vehicle and the plant rows, teaches the limitation wherein identifying a first set of candidate passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to avoid contact between one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area comprises: 
		identifying the first set of candidate passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to align ground engaging elements of the second vehicle, as the one or more components of the second vehicle, with space of the work area between plant rows, to avoid contact between the ground engaging elements of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area (Since claim 11 does not recite what the ground engaging element is, an implement is a ground engaging element shown in Fig. 1, the cited portions from [0047] & [0068] & [0065] & [0089] & Fig. 10 in the rejection of claim 1 on dimensions of the second vehicle including implement width, vehicle width and center of implement aligned within estimated plant rows set by recorded guidance paths in the template, together with offset tolerance in Wilson can be used to identify the first set of candidate passes of the second vehicle that meet the limitations recited in claim 11. NOTE: paragraphs [0025] of the instant application discloses ground contact elements such as wheel/tire/tread other than implement but none of the ground contact elements are recited in the claim).

		Regarding claim 12, claim 12 is directed to a system that performs the method of claim 1. Claim 12 is thus rejected with the same rationale as claim 1.

		Regarding claim 13, claim 13 is directed to a system that performs the method of claim 2. Claim 13 is thus rejected with the same rationale as claim 2.

		Regarding claim 14, claim 14 is directed to a system that performs the method of claim 3. Claim 14 is thus rejected with the same rationale as claim 3.
		
		Regarding claim 15, Eglington/Wilson teaches The system of claim 12. Eglington also teaches the limitation wherein the one or more processors are further configured to: 
		identify an efficiency of each candidate pass of the of the identified first set of candidate passes and rank each candidate pass of the identified first set of candidate passes based on the corresponding identified efficiency of each candidate pass, of the identified first set of candidate passes; and wherein the user interface is further configured to present the identified first set of candidate passes in a ranked order based on the rank of each candidate pass of the identified first set of candidate passes ([0109] & [0120], the system presents the closest path as the most likely desired path that is ranked higher than the “other row” or rows/paths in [0120], the closest path can be interpreted as having the highest efficiency with the smallest measure of closeness in [0116]-[0117]).

		Regarding claim 17, Eglington/Wilson teaches The system of claim 12.  Eglington, in view of Wilson on the teaching to avoid contact between the one or more components of the second vehicle and the plant rows, teaches the limitation wherein the one or more processors are further configured to: detect a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path; and identify, in response to the detected pass transition, a second set of candidate passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area or to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows within the remaining area of the work area ([0119], detect new position and/or heading of the second vehicle, which can be interpreted as detecting a transition and in [0059] rows already driven and recorded shown in different color; Figs. 8A-B & [0061], the vehicle operator can choose one of the displayed candidate passes as the planned guidance path, one in the left-hand series of curves, the other in the right-hand series of curves consistent with the provision of area coverage of the work area, i.e., the vehicle is at a transition point in Fig. 8B; when the second vehicle finished traveling on the right-hand passes along the selected planned first pass guidance similar to the traveled passes shown in Fig. 11, the second vehicle can transition to the untraveled left-hand guidance path to avoid overlap by changing vehicle position/heading, because the system can dynamically present all eligible paths based the current position and/or heading of the second vehicle in [0119] and operator can select his/her desired path in [0120] & [0061]; [0047], the entire area is adequately but not overly covered, i.e., minimum total number of passes without overlaps in [0070], to solve the problem of overlaps, e.g., covering the ground twice in [0039], based on implement width of the second vehicle, offset tolerance taught in Wilson and the estimated positions of the plant rows of the template in Fig. 10 & [0065]).

		Regarding claim 18, claim 18 is directed to a system that performs the method of claim 8. Claim 18 is thus rejected with the same rationale as claim 8.

		Regarding claim 19, Eglington/Wilson teaches The system of claim 18. Eglington also teaches the limitation wherein the one or more processors are further configured to: 
rank each candidate pass of the identified second set of candidate passes and wherein the user interface is configured to present the identified second set of candidate passes in ranked order based on the rank of each candidate pass of the identified second set of candidate passes([0065] & [0120], like the first set of candidate passes in claim 3,  the most likely desired path is ranked higher than the “other row” or rows in [0120] for the second set of candidate passes).

		Regarding claim 20, Eglington/Wilson teaches The system of claim 17. Eglington, in view of offset tolerance of Wilson to avoid contact between the ground engaging elements of the second vehicle and the plant rows, teaches the limitation wherein the one or more components of the second vehicle comprise ground engaging elements, and wherein each candidate pass of the first set of identified candidate passes and each candidate pass of the second set of identified candidate passes align the ground engaging elements with spaces between the estimated positions of the plant rows at the work area (Since claim 11 does not recite what the ground engaging element is (see NOTE in claim 11), an implement is a ground engaging element shown in Fig. 1, the cited portions from [0047] & [0068] & [0065] & [0089] & Fig. 10 in the rejection of claim 1 on dimensions of the second vehicle including implement width, vehicle width and center of implement aligned within estimated plant rows set by recorded guidance paths in the template, together with offset tolerance in Wilson can be used to identify the first set of candidate passes of the second vehicle that meet the limitations recited in claim 20; [0119], since Eglington dynamically calculates candidate paths based on the current position and/or heading of the second vehicle, the same rationale for the first set of candidate passes can be applied to the second set of candidate passes).

10.	Claims 5 and 16 are rejected under 35 U.S.C. 103  as being unpatentable over Eglington/Wilson as applied to claims 4, 15 above, and further in view of Anderson (US 2017/0082442; IDS 08/04/2021). 
		Regarding claim 5, Eglington/Wilson teaches The method of claim 4. Wilson at least suggests the limitation wherein identifying an efficiency of each candidate pass of the identified first set of candidate passes comprises: identifying the efficiency of each candidate pass of the identified first set of candidate passes based on an estimated yield of each candidate pass of the identified first set of candidate passes ([0096], measure paths against yield to establish efficiency and improve guidance in the future). Eglington/Wilson does not seem to expressly teach ranking each candidate pass based on the corresponding identified efficiency of each candidate pass recited in the parent claim 4, when the efficiency of each candidate pass are based on estimated yield.
		However,  the prior art of Anderson can be relied upon for a teaching of providing candidate passes using estimated yield-based pass rank orders.  Anderson is directed toward Mission and Path Planning using Images of Crop Wind Damage ([title]).  Anderson teaches generating a harvesting route through the field for the harvesting machine based on the lodged crop information ([0005]). Specifically, Anderson teaches identifying the efficiency of each candidate pass of the identified first set of candidate passes based on an estimated yield of each candidate pass of the identified first set of candidate passes and ranking each candidate pass based on the corresponding identified efficiency of each candidate pass ([0046], presented a harvest route and ordered sections to harvest in [0005] to the harvesting machine, based on any suitable factor related to estimated yield of the harvested and unharvested zone in [0034] & [0057]-[0058] & [0065] & [0070], each zone is equivalent to each pass. For example, [0034], route calculator calculates a harvest plan comprising a map of sections harvestable and an order of sections to harvest; [0050]-[0051], harvest route calculation based on a predicted/estimated yield of an unharvested zone; [0058]-[0059], Route calculator applies grouping rules to determine areas harvestable or unharvestable, rank harvest route or field area based on estimated yield harvested per hour, anticipated/estimated yield for unharvested zone).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of using yield estimation of harvested and unharvested zones for route selection of Anderson in the interface of Eglington/Wilson to achieve the claim limitation. One would be motivated to make the combination to guide a second harvest vehicle for efficient crop harvesting (Eglington: [0003], guide vehicle during harvesting; Anderson: [0040], harvesting route; [0058]-[0059], Route calculator applies grouping rules to determine areas harvestable or unharvestable, rank harvest route or field area based on estimated yield harvested per hour, anticipated/estimated yield for unharvested zone or any suitable factors or criteria).
	
		Regarding claim 16, claim 16 is directed to a system that performs the method of claim 5. Claim 16 is thus rejected with the same rationale as claim 5.

	
Conclusion

	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Schleicher (US 2017/0122742) [0036], define guidance path based on vehicle headings and current locations that are consistent with tracking of the plant rows, the position of the vehicle in the rows can be aligned such that the tires, wheels or tracks of the vehicle are aligned to avoid running over, crushing or damaging the plants in each crop row.

	Wei (US 2007/0014434), [0070], offset calculator reduces or eliminates lateral offset of the vehicle with respect to the crop rows such that the vehicle has a desired spatial orientation including vehicle tire, wheels or tracks with respect to the crop rows.

	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME  DUCKWORTH/
Examiner, Art Unit 2179



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179